The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2014

                                      No. 04-13-00187-CR

                                  Fernando RODRIGUEZ Jr.,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CRN-531-D3
                          Rebecca Ramirez Palomo, Judge Presiding

                                         ORDER
       Appellant has filed a pro se motion requesting this court to reconsider his request for oral
argument. Appellant is represented by Fausto Sosa. In Texas, appellants do not have a right to
hybrid representation. Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981). Therefore,
appellant’s motion is DENIED.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court